DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 8/20/2021. Claims 1-15 are currently pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda 2013/0186735 in view of Fujikura JP2014/073880 (both applicant provided prior art).

Regarding claim 1, Umeda discloses a coin transporting belt comprising: a toothed belt (toothed belt 102) with teeth formed on a surface of a belt unit [0055]; and an engagement portion (pusher 104) attached to the toothed belt, the engagement portion configured to contact a peripheral surface of a coin and transport the coin along a transport path (“…an article conveyor belt 100 according to the present invention has a function of pushing an article 106 in a predetermined direction (in FIG. 1, in an arrow X direction) by a pusher 104 integrally mounted on a toothed belt 102.” [53]) [45-68] [FIG 3A-3B] [FIG 2];
an attachment portion (mount part 142) attached to the toothed belt; and a contact portion (pushing part 144) portion having a linear shape extending in a direction perpendicular to a long-edge direction of the toothed belt, the contact portion contacting the coin [FIG 1-4] [45-68].
However, Umeda does not disclose a toothed belt with teeth formed on both sides of the belt. Fijikura discloses a toothed belt on both sides [FIG 6] [0023]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Umeda in view of Fijikura as Fijikura discloses the benefit of, “It is necessary to form the tooth|gear part which fastens a pin more largely than another tooth gear part, With the compactization of an automatic change machine in recent years, and speeding-up, it is used more often with the smaller diameter of a pulley, and practical skills concentrate to the base part of the large tooth/gear part with which the pin was fastened, It is a condition which crack failure tends to generate/occur/produce. In order to conquer this point, the proposal which improved the shapes of a tooth|gear part and a pin is also made.” [0003].
Regarding claim 2, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the coin transporting belt according to claim 1, wherein the contact portion extends more widely than the attachment portion in the perpendicular direction to project from at least both sides of the attachment portion [3A-3B].
Regarding claim 3, Umeda in view of Fijikura discloses all of the limitations of claim 2. Umeda further discloses the contact portion projects from the both sides of the attachment portion by the same length [3A-3B].
Regarding claim 4, Umeda in view of Fijikura discloses all of the limitations of claim 2. Umeda further discloses the contact portion projects from one side of the attachment portion [FIG 2].
Regarding claim 5, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a width having a relationship of:    (width of the contact portion) > (radius of a largest-diameter coin to be handled) - (radius smallest-diameter coin to be handled).   [3A-3B]
Regarding claim 6, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a planar contact surface which contacts the coin [FIG 1].
Regarding claim 7
Regarding claim 8, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has an oval (#3) contact surface which contacts the coin [FIG 1].
Regarding claim 9, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has planar contact surfaces which contact the coin provided on both surfaces of the contact portion and extending in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 10, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion projects more widely than the attachment portion in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 11, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the attachment portion grips the belt unit [0004].
Regarding claim 12, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the attachment portion is connected at one end side, and separated at the other end, the attachment portion comprises a first gripper and a second gripper catching the belt unit of the toothed belt therebetween, and a retainer arranged at least at the first gripper at the other end side and engaged with the toothed belt [FIG 1-3].
Regarding claim 13
Regarding claim 14, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the toothed belt comprises a cutout resulting from cutting of a part, of the tooth, and the retainer is fitted into the cutout at the tooth [0004].
Regarding claim 15, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umera further discloses a transport path along which the coin is to move; and the coin transporting belt according to claim 1 suspended over the transport path and engaging transporting the coin on the transport path using engagement member [45-68].

Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
In regards to the Applicant’s arguments on page 5-6 of Remarks, “therefore the contact portion of Umeda is clear does not extend linearly…” The Examiner respectfully disagrees. As stated above, in paragraph 53 (and FIG 1) of Umeda, it explicitly states the contact portion of pusher 104, which is mounted on the toothed belt 102 has a function of pushing article 106 is a predetermined direction. Therefore the Examiner does not find the arguments persuasive and the claims stands rejected. Claims 2-15 depend from rejected claim 1 and are also rejected.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887       

/THIEN M LE/Primary Examiner, Art Unit 2887